                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARITZA MATOS,                                 §
    PLAINTIFF,                                 §
                                               §
V.                                             §    CASE NO. 3:18-CV-02591-M-BK
                                               §
AT&T CORPORATION, DEBBIE                       §
GARETT, AND JANE DOE,                          §
    DEFENDANTS.                                §

                                           ORDER

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Defendant AT&T’s Motion to Compel Arbitration is GRANTED, the motion to

stay proceedings is DENIED, the parties are ORDERED to arbitrate this action in accordance

with the terms and provisions of the arbitration agreement, and this action is DISMISSED

WITH PREJUDICE.

       SO ORDERED this 15th day of October, 2019.
